Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 1 of 30 Page ID #:252




        EXHIBIT B
             Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 2 of 30 Page ID #:253



                                                           U.S. Department of Justice

                                                           Office of Justice Programs




Office of the Assistant Attorney General                      Washington, D.C. 20531


October 1, 2018

Chief Hugh T. Clements
City of Providence
25 Dorrance Street
Providence, RI 02903

Dear Chief Clements:

On behalf of Attorney General Jefferson Sessions III, it is my pleasure to inform you that the Office of Justice Programs has
approved your application for funding under the FY 18 Edward Byrne Memorial Justice Assistance Grant (JAG) Program -
Local Solicitation in the amount of $211,879 for City of Providence.
Enclosed you will find the Grant Award and Special Conditions documents. This award is subject to all administrative and
financial requirements, including the timely submission of all financial and programmatic reports, resolution of all interim
audit findings, and the maintenance of a minimum level of cash-on-hand. Should you not adhere to these requirements, you
will be in violation of the terms of this agreement and the award will be subject to termination for cause or other administrative
action as appropriate.

If you have questions regarding this award, please contact:

      - Program Questions, Antonio Tovar, Program Manager at (202) 598-7424; and

      - Financial Questions, the Office of the Chief Financial Officer, Customer Service Center (CSC) at
        (800) 458-0786, or you may contact the CSC at ask.ocfo@usdoj.gov.

Congratulations, and we look forward to working with you.

Sincerely,




Matt Dummermuth
Principal Deputy Assistant Attorney General



Enclosures
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 3 of 30 Page ID #:254




                                                            OFFICE FOR CIVIL RIGHTS
                                                            Office of Justice Programs
                                                            U.S. Department of Justice
                                                            810 7th Street, NW
                                                            Washington, DC 20531

                                                            Tel: (202) 307-0690
                                                            TTY: (202) 307-2027
                                                            E-mail: askOCR@usdoj.gov
                                                            Website: www.ojp.usdoj.gov/ocr


OCR Letter to All Recipients
October 1, 2018

Chief Hugh T. Clements
City of Providence
25 Dorrance Street
Providence, RI 02903


Dear Chief Clements:
Congratulations on your recent award. In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. The Office for Civil Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice
(DOJ) is responsible for ensuring that recipients of financial assistance from the OJP, the Office of Community Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil rights laws. We at the OCR are
available to help you and your organization meet the civil rights requirements that come with DOJ funding.

Ensuring Access to Federally Assisted Programs

Federal laws that apply to recipients of financial assistance from the DOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disability in funded programs or activities, not only in employment but also in the delivery of services or benefits. A federal
law also prohibits recipients from discriminating on the basis of age in the delivery of services or benefits.

In March of 2013, President Obama signed the Violence Against Women Reauthorization Act of 2013. The statute amends the Violence
Against Women Act of 1994 (VAWA) by including a nondiscrimination grant condition that prohibits discrimination based on actual or
perceived race, color, national origin, religion, sex, disability, sexual orientation, or gender identity. The new nondiscrimination grant
condition applies to certain programs funded after October 1, 2013. The OCR and the OVW have developed answers to some frequently
asked questions about this provision to assist recipients of VAWA funds to understand their obligations. The Frequently Asked Questions
are available at https://ojp.gov/about/ocr/vawafaqs.htm.

Enforcing Civil Rights Laws

All recipients of federal financial assistance, regardless of the particular funding source, the amount of the grant award, or the number of
employees in the workforce, are subject to prohibitions against unlawful discrimination. Accordingly, the OCR investigates recipients that
are the subject of discrimination complaints from both individuals and groups. In addition, based on regulatory criteria, the OCR selects a
number of recipients each year for compliance reviews, audits that require recipients to submit data showing that they are providing services
equitably to all segments of their service population and that their employment practices meet equal opportunity standards.
                 Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 4 of 30 Page ID #:255




Providing Services to Limited English Proficiency (LEP) Individuals

In accordance with DOJ guidance pertaining to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, recipients of federal financial
assistance must take reasonable steps to provide meaningful access to their programs and activities for persons with limited English
proficiency (LEP). See U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (2002). For more information
on the civil rights responsibilities that recipients have in providing language services to LEP individuals, please see the website
https://www.lep.gov.

Ensuring Equal Treatment of Faith-Based Organizations and Safeguarding Constitutional Protections Related to Religion

The DOJ regulation, Partnerships with Faith-Based and Other Neighborhood Organizations, 28 C.F.R. pt. 38, updated in April 2016,
prohibits all recipient organizations, whether they are law enforcement agencies, governmental agencies, educational institutions, houses of
worship, or faith-based organizations, from using financial assistance from the DOJ to fund explicitly religious activities. Explicitly
religious activities include worship, religious instruction, or proselytization. While funded organizations may engage in non-funded
explicitly religious activities (e.g., prayer), they must hold them separately from the activities funded by the DOJ, and recipients cannot
compel beneficiaries to participate in them. The regulation also makes clear that organizations participating in programs funded by the DOJ
are not permitted to discriminate in the provision of services on the basis of a beneficiary's religion, religious belief, a refusal to hold a
religious belief, or a refusal to attend or participate in a religious practice. Funded faith-based organizations must also provide written
notice to beneficiaries, advising them that if they should object to the religious character of the funded faith based organization, the funded
faith-based organization will take reasonable steps to refer the beneficiary to an alternative service provider. For more information on the
regulation, please see the OCR's website at https://ojp.gov/about/ocr/partnerships.htm.

SAAs and faith-based organizations should also note that the Omnibus Crime Control and Safe Streets Act (Safe Streets Act) of 1968, as
amended, 34 U.S.C. § 10228(c); the Victims of Crime Act of 1984, as amended, 34 U.S.C. § 20110(e); the Juvenile Justice and Delinquency
Prevention Act of 1974, as amended, 34 U.S.C. § 11182(b); and VAWA, as amended,
34 U.S.C. § 12291(b)(13), contain prohibitions against discrimination on the basis of religion in employment. Despite these
nondiscrimination provisions, the DOJ has concluded that it may construe the Religious Freedom Restoration Act (RFRA) on a case-by-
case basis to permit some faith-based organizations to receive DOJ funds while taking into account religion when hiring staff, even if the
statute that authorizes the funding program generally forbids recipients from considering religion in employment decisions. Please consult
with the OCR if you have any questions about the regulation or the application of RFRA to the statutes that prohibit discrimination in
employment.

Using Arrest and Conviction Records in Making Employment Decisions

The OCR issued an advisory document for recipients on the proper use of arrest and conviction records in making hiring decisions. See
Advisory for Recipients of Financial Assistance from the U.S. Department of Justice on the U.S. Equal Employment Opportunity
Commission's Enforcement Guidance: Consideration of Arrest and Conviction Records in Employment Decisions Under Title VII of the
Civil Rights Act of 1964 (June 2013), available at https://ojp.gov/about/ocr/pdfs/UseofConviction_Advisory.pdf. Recipients should be
mindful that the misuse of arrest or conviction records to screen either applicants for employment or employees for retention or promotion
may have a disparate impact based on race or national origin, resulting in unlawful employment discrimination. In light of the Advisory,
recipients should consult local counsel in reviewing their employment practices. If warranted, recipients should also incorporate an analysis
of the use of arrest and conviction records in their Equal Employment Opportunity Plans (EEOPs) (see below).

Complying with the Safe Streets Act

An organization that is a recipient of financial assistance subject to the nondiscrimination provisions of the Safe Streets Act, must meet two
obligations: (1) complying with the federal regulation pertaining to the development of an EEOP (see 28 C.F.R. pt. 42, subpt. E) and (2)
submitting to the OCR findings of discrimination (see 28 C.F.R. §§ 42.204(c), .205(c)(5)).
                 Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 5 of 30 Page ID #:256




       Meeting the EEOP Requirement

An EEOP is a comprehensive document that analyzes a recipient's relevant labor market data, as well as the recipient's employment
practices, to identify possible barriers to the participation of women and minorities in all levels of a recipient's workforce. As a recipient of
DOJ funding, you may be required to submit an EEOP Certification Report or an EEOP Utilization Report to the OCR. For more
information on whether your organization is subject to the EEOP requirements, see https://ojp.gov/about/ocr/eeop.htm. Additionally, you
may request technical assistance from an EEOP specialist at the OCR by telephone at (202) 616-1771 or by e-mail at
EEOPforms@usdoj.gov.

       Meeting the Requirement to Submit Findings of Discrimination

If in the three years prior to the date of the grant award, your organization has received an adverse finding of discrimination based on race,
color, national origin, religion, or sex, after a due-process hearing, from a state or federal court or from a state or federal administrative
agency, your organization must send a copy of the finding to the OCR.

Ensuring the Compliance of Subrecipients

SAAs must have standard assurances to notify subrecipients of their civil rights obligations, written procedures to address discrimination
complaints filed against subrecipients, methods to monitor subrecipients' compliance with civil rights requirements, and a program to train
subrecipients on applicable civil rights laws. In addition, SAAs must submit to the OCR every three years written Methods of
Administration (MOA) that summarize the policies and procedures that they have implemented to ensure the civil rights compliance of
subrecipients. For more information on the MOA requirement, see https://ojp.gov/funding/Explore/StateMethodsAdmin-FY2017update.htm.

If the OCR can assist you in any way in fulfilling your organization's civil rights responsibilities as a recipient of federal financial
assistance, please contact us.




Sincerely,




Michael L. Alston
Director

 cc:   Grant Manager
       Financial Analyst
                        Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 6 of 30 Page ID #:257

                        U.S. Department of Justice
                        Office of Justice Programs
                                                                                                                                           PAGE 1         OF 22
                        Bureau of Justice Assistance                                                  Grant



 1. RECIPIENT NAME AND ADDRESS (Including Zip Code)                             4. AWARD NUMBER:          2018-DJ-BX-0911
    City of Providence
    25 Dorrance Street                                                          5. PROJECT PERIOD: FROM                10/01/2017    TO    09/30/2021
    Providence, RI 02903
                                                                                  BUDGET PERIOD: FROM                  10/01/2017    TO    09/30/2021

                                                                                6. AWARD DATE         10/01/2018                    7. ACTION
 2a. GRANTEE IRS/VENDOR NO.                                                     8. SUPPLEMENT NUMBER                                            Initial
    056000329                                                                     00
 2b. GRANTEE DUNS NO.
                                                                                9. PREVIOUS AWARD AMOUNT                                            $0
    069853752
 3. PROJECT TITLE                                                               10. AMOUNT OF THIS AWARD                                     $ 211,879
     The use of technology for community relations and transparency for crime
     prevention.
                                                                                11. TOTAL AWARD                                              $ 211,879


 12. SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S).



 13. STATUTORY AUTHORITY FOR GRANT
    This project is supported under FY18(BJA - JAG State & JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 34 U.S.C. 10101 - 10726), including
    subpart I of part E (codified at 34 U.S.C. 10151 - 10158); see also 28 U.S.C. 530C(a)
 14 . CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16.738 - Edward Byrne Memorial Justice Assistance Grant Program

 15. METHOD OF PAYMENT
    GPRS



                           AGENCY APPROVAL                                                                  GRANTEE ACCEPTANCE
 16. TYPED NAME AND TITLE OF APPROVING OFFICIAL                                 18. TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Matt Dummermuth                                                                    Hugh T. Clements
                                                                                       Chief of Police
    Principal Deputy Assistant Attorney General




 17. SIGNATURE OF APPROVING OFFICIAL                                            19. SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                       19A. DATE




                                                                     AGENCY USE ONLY
 20. ACCOUNTING CLASSIFICATION CODES                                              21. TDJUGT1063
  FISCAL FUND    BUD.          DIV.
   YEAR CODE     ACT.   OFC.  REG.   SUB. POMS AMOUNT

    X        B        DJ        80       00       00               211879




OJP FORM 4000/2 (REV. 5-87) PREVIOUS EDITIONS ARE OBSOLETE.




OJP FORM 4000/2 (REV. 4-88)
                   Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 7 of 30 Page ID #:258


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 2 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0911                           AWARD DATE          10/01/2018


                                                    SPECIAL CONDITIONS
         1.   Requirements of the award; remedies for non-compliance or for materially false statements

              The conditions of this award are material requirements of the award. Compliance with any certifications or assurances
              submitted by or on behalf of the recipient that relate to conduct during the period of performance also is a material
              requirement of this award.

              Failure to comply with any one or more of these award requirements -- whether a condition set out in full below, a
              condition incorporated by reference below, or a certification or assurance related to conduct during the award period --
              may result in the Office of Justice Programs ("OJP") taking appropriate action with respect to the recipient and the
              award. Among other things, the OJP may withhold award funds, disallow costs, or suspend or terminate the award.
              The Department of Justice ("DOJ"), including OJP, also may take other legal action as appropriate.

              Any materially false, fictitious, or fraudulent statement to the federal government related to this award (or concealment
              or omission of a material fact) may be the subject of criminal prosecution (including under 18 U.S.C. 1001 and/or 1621,
              and/or 34 U.S.C. 10271-10273), and also may lead to imposition of civil penalties and administrative remedies for false
              claims or otherwise (including under 31 U.S.C. 3729-3730 and 3801-3812).

              Should any provision of a requirement of this award be held to be invalid or unenforceable by its terms, that provision
              shall first be applied with a limited construction so as to give it the maximum effect permitted by law. Should it be
              held, instead, that the provision is utterly invalid or -unenforceable, such provision shall be deemed severable from this
              award.

         2.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by DOJ in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform Requirements") apply to this FY
              2018 award from OJP.

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this FY 2018 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded during or before
              December 2014), the Part 200 Uniform Requirements apply with respect to all funds under that award number
              (regardless of the award date, and regardless of whether derived from the initial award or a supplemental award) that
              are obligated on or after the acceptance date of this FY 2018 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the OJP website at https://ojp.gov/funding/Part200UniformRequirements.htm.

              Record retention and access: Records pertinent to the award that the recipient (and any subrecipient ("subgrantee") at
              any tier) must retain -- typically for a period of 3 years from the date of submission of the final expenditure report (SF
              425), unless a different retention period applies -- and to which the recipient (and any subrecipient ("subgrantee") at
              any tier) must provide access, include performance measurement information, in addition to the financial records,
              supporting documents, statistical records, and other pertinent records indicated at 2 C.F.R. 200.333.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.




OJP FORM 4000/2 (REV. 4-88)
                   Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 8 of 30 Page ID #:259


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 3 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE          10/01/2018


                                                     SPECIAL CONDITIONS
         3.   Compliance with DOJ Grants Financial Guide

              References to the DOJ Grants Financial Guide are to the DOJ Grants Financial Guide as posted on the OJP website
              (currently, the "DOJ Grants Financial Guide" available at https://ojp.gov/financialguide/DOJ/index.htm), including any
              updated version that may be posted during the period of performance. The recipient agrees to comply with the DOJ
              Grants Financial Guide.

         4.   Reclassification of various statutory provisions to a new Title 34 of the United States Code

              On September 1, 2017, various statutory provisions previously codified elsewhere in the U.S. Code were editorially
              reclassified to a new Title 34, entitled "Crime Control and Law Enforcement." The reclassification encompassed a
              number of statutory provisions pertinent to OJP awards (that is, OJP grants and cooperative agreements), including
              many provisions previously codified in Title 42 of the U.S. Code.

              Effective as of September 1, 2017, any reference in this award document to a statutory provision that has been
              reclassified to the new Title 34 of the U.S. Code is to be read as a reference to that statutory provision as reclassified to
              Title 34. This rule of construction specifically includes references set out in award conditions, references set out in
              material incorporated by reference through award conditions, and references set out in other award requirements.

         5.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2016, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after-- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2016, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at https://www.ojp.gov/training/fmts.htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection.

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.

         6.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.




OJP FORM 4000/2 (REV. 4-88)
                   Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 9 of 30 Page ID #:260


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 4 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE         10/01/2018


                                                     SPECIAL CONDITIONS
         7.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by the DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.

         8.   Requirements related to System for Award Management and Universal Identifier Requirements

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at https://www.sam.gov/. This includes applicable requirements regarding registration with SAM,
              as well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at https://ojp.gov/funding/Explore/SAM.htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This condition does not apply to an award to an individual who received the award as a natural person (i.e., unrelated to
              any business or non-profit organization that he or she may own or operate in his or her name).

         9.   Requirement to report actual or imminent breach of personally identifiable information (PII)

              The recipient (and any "subrecipient" at any tier) must have written procedures in place to respond in the event of an
              actual or imminent "breach" (OMB M-17-12) if it (or a subrecipient)-- 1) creates, collects, uses, processes, stores,
              maintains, disseminates, discloses, or disposes of "personally identifiable information (PII)" (2 CFR 200.79) within the
              scope of an OJP grant-funded program or activity, or 2) uses or operates a "Federal information system" (OMB
              Circular A-130). The recipient's breach procedures must include a requirement to report actual or imminent breach of
              PII to an OJP Program Manager no later than 24 hours after an occurrence of an actual breach, or the detection of an
              imminent breach.

        10.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              https://ojp.gov/funding/Explore/SubawardAuthorization.htm (Award condition: All subawards ("subgrants") must have
              specific federal authorization), and are incorporated by reference here.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 10 of 30 Page ID #:261


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 5 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE         10/01/2018


                                                     SPECIAL CONDITIONS
        11.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at https://ojp.gov/funding/Explore/NoncompetitiveProcurement.htm
              (Award condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract
              (if contract would exceed $150,000)), and are incorporated by reference here.

        12.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.

              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at https://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking.htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        13.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "DOJ Grants Financial Guide").

        14.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of work under this award.
              The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the program
              solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, and other applicable laws.

        15.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at https://ojp.gov/funding/Implement/TrainingPrinciplesForGrantees-Subgrantees.htm.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 11 of 30 Page ID #:262


                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 6 OF 22

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0911                              AWARD DATE          10/01/2018


                                                      SPECIAL CONDITIONS
        16.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        17.   Potential imposition of additional requirements

              The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.

        18.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        19.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 54

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 54, which relates to nondiscrimination on the basis of sex in certain "education programs."

        20.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at https://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 12 of 30 Page ID #:263


                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 7 OF 22

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0911                           AWARD DATE         10/01/2018


                                                    SPECIAL CONDITIONS
        21.   Restrictions on "lobbying"

              In general, as a matter of federal law, federal funds awarded by OJP may not be used by the recipient, or any
              subrecipient ("subgrantee") at any tier, either directly or indirectly, to support or oppose the enactment, repeal,
              modification, or adoption of any law, regulation, or policy, at any level of government. See 18 U.S.C. 1913. (There
              may be exceptions if an applicable federal statute specifically authorizes certain activities that otherwise would be
              barred by law.)

              Another federal law generally prohibits federal funds awarded by OJP from being used by the recipient, or any
              subrecipient at any tier, to pay any person to influence (or attempt to influence) a federal agency, a Member of
              Congress, or Congress (or an official or employee of any of them) with respect to the awarding of a federal grant or
              cooperative agreement, subgrant, contract, subcontract, or loan, or with respect to actions such as renewing, extending,
              or modifying any such award. See 31 U.S.C. 1352. Certain exceptions to this law apply, including an exception that
              applies to Indian tribes and tribal organizations.

              Should any question arise as to whether a particular use of federal funds by a recipient (or subrecipient) would or might
              fall within the scope of these prohibitions, the recipient is to contact OJP for guidance, and may not proceed without the
              express prior written approval of OJP.

        22.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2018)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2018, are set out at
              https://ojp.gov/funding/Explore/FY18AppropriationsRestrictions.htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        23.   Reporting Potential Fraud, Waste, and Abuse, and Similar Misconduct

              The recipient and any subrecipients ("subgrantees") must promptly refer to the DOJ Office of the Inspector General
              (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other person
              has, in connection with funds under this award -- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              1425 New York Avenue, N.W. Suite 7100, Washington, DC 20530; and/or (2) the DOJ OIG hotline: (contact
              information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881 (fax).

              Additional information is available from the DOJ OIG website at https://oig.justice.gov/hotline.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 13 of 30 Page ID #:264


                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 8 OF 22

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0911                             AWARD DATE           10/01/2018


                                                      SPECIAL CONDITIONS
        24.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 14 of 30 Page ID #:265


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 9 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE         10/01/2018


                                                     SPECIAL CONDITIONS
        25.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient (and any subrecipient at any tier) must comply with, and is subject to, all applicable provisions of 41
              U.S.C. 4712, including all applicable provisions that prohibit, under specified circumstances, discrimination against an
              employee as reprisal for the employee's disclosure of information related to gross mismanagement of a federal grant, a
              gross waste of federal funds, an abuse of authority relating to a federal grant, a substantial and specific danger to public
              health or safety, or a violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        26.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        27.   Requirement to disclose whether recipient is designated "high risk" by a federal grant-making agency outside of DOJ

              If the recipient is designated "high risk" by a federal grant-making agency outside of DOJ, currently or at any time
              during the course of the period of performance under this award, the recipient must disclose that fact and certain related
              information to OJP by email at OJP.ComplianceReporting@ojp.usdoj.gov. For purposes of this disclosure, high risk
              includes any status under which a federal awarding agency provides additional oversight due to the recipient's past
              performance, or other programmatic or financial concerns with the recipient. The recipient's disclosure must include
              the following: 1. The federal awarding agency that currently designates the recipient high risk, 2. The date the recipient
              was designated high risk, 3. The high-risk point of contact at that federal awarding agency (name, phone number, and
              email address), and 4. The reasons for the high-risk status, as set out by the federal awarding agency.

        28.   Cooperating with OJP Monitoring

              The recipient agrees to cooperate with OJP monitoring of this award pursuant to OJP's guidelines, protocols, and
              procedures, and to cooperate with OJP (including the grant manager for this award and the Office of Chief Financial
              Officer (OCFO)) requests related to such monitoring, including requests related to desk reviews and/or site visits. The
              recipient agrees to provide to OJP all documentation necessary for OJP to complete its monitoring tasks, including
              documentation related to any subawards made under this award. Further, the recipient agrees to abide by reasonable
              deadlines set by OJP for providing the requested documents. Failure to cooperate with OJP's monitoring activities may
              result in actions that affect the recipient's DOJ awards, including, but not limited to: withholdings and/or other
              restrictions on the recipient's access to award funds; referral to the DOJ OIG for audit review; designation of the
              recipient as a DOJ High Risk grantee; or termination of an award(s).




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 15 of 30 Page ID #:266


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 10 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE         10/01/2018


                                                    SPECIAL CONDITIONS
        29.   FFATA reporting: Subawards and executive compensation

              The recipient must comply with applicable requirements to report first-tier subawards ("subgrants") of $25,000 or
              more and, in certain circumstances, to report the names and total compensation of the five most highly compensated
              executives of the recipient and first-tier subrecipients (first-tier "subgrantees") of award funds. The details of recipient
              obligations, which derive from the Federal Funding Accountability and Transparency Act of 2006 (FFATA), are posted
              on the OJP web site at https://ojp.gov/funding/Explore/FFATA.htm (Award condition: Reporting Subawards and
              Executive Compensation), and are incorporated by reference here.

              This condition, including its reporting requirement, does not apply to-- (1) an award of less than $25,000, or (2) an
              award made to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit
              organization that he or she may own or operate in his or her name).

        30.   Required monitoring of subawards

              The recipient must monitor subawards under this award in accordance with all applicable statutes, regulations, award
              conditions, and the DOJ Grants Financial Guide, and must include the applicable conditions of this award in any
              subaward. Among other things, the recipient is responsible for oversight of subrecipient spending and monitoring of
              specific outcomes and benefits attributable to use of award funds by subrecipients. The recipient agrees to submit, upon
              request, documentation of its policies and procedures for monitoring of subawards under this award.

        31.   Use of program income

              Program income (as defined in the Part 200 Uniform Requirements) must be used in accordance with the provisions of
              the Part 200 Uniform Requirements. Program income earnings and expenditures both must be reported on the quarterly
              Federal Financial Report, SF 425.

        32.   Justice Information Sharing

              Information sharing projects funded under this award must comply with DOJ's Global Justice Information Sharing
              Initiative (Global) guidelines. The recipient (and any subrecipient at any tier) must conform to the Global Standards
              Package (GSP) and all constituent elements, where applicable, as described at: https:/ / it.ojp.gov/ gsp_grantcondition.
              The recipient (and any subrecipient at any tier) must document planned approaches to information sharing and describe
              compliance with the GSP and appropriate privacy policy that protects shared information, or provide detailed
              justification for why an alternative approach is recommended.

        33.   Avoidance of duplication of networks

              To avoid duplicating existing networks or IT systems in any initiatives funded by BJA for law enforcement information
              sharing systems which involve interstate connectivity between jurisdictions, such systems shall employ, to the extent
              possible, existing networks as the communication backbone to achieve interstate connectivity, unless the recipient can
              demonstrate to the satisfaction of BJA that this requirement would not be cost effective or would impair the
              functionality of an existing or proposed IT system.

        34.   Compliance with 28 C.F.R. Part 23

              With respect to any information technology system funded or supported by funds under this award, the recipient (and
              any subrecipient at any tier) must comply with 28 C.F.R. Part 23, Criminal Intelligence Systems Operating Policies, if
              OJP determines this regulation to be applicable. Should OJP determine 28 C.F.R. Part 23 to be applicable, OJP may, at
              its discretion, perform audits of the system, as per the regulation. Should any violation of 28 C.F.R. Part 23 occur, the
              recipient may be fined as per 34 U.S.C. 10231(c)-(d). The recipient may not satisfy such a fine with federal funds.



OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 16 of 30 Page ID #:267


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 11 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0911                           AWARD DATE          10/01/2018


                                                    SPECIAL CONDITIONS
        35.   Protection of human research subjects

              The recipient (and any subrecipient at any tier) must comply with the requirements of 28 C.F.R. Part 46 and all OJP
              policies and procedures regarding the protection of human research subjects, including obtainment of Institutional
              Review Board approval, if appropriate, and subject informed consent.

        36.   Confidentiality of data

              The recipient (and any subrecipient at any tier) must comply with all confidentiality requirements of 34 U.S.C. 10231
              and 28 C.F.R. Part 22 that are applicable to collection, use, and revelation of data or information. The recipient further
              agrees, as a condition of award approval, to submit a Privacy Certificate that is in accord with requirements of 28
              C.F.R. Part 22 and, in particular, 28 C.F.R. 22.23.

        37.   Verification and updating of recipient contact information

              The recipient must verify its Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.

        38.   Law enforcement task forces - required training

              Within 120 days of award acceptance, each current member of a law enforcement task force funded with award funds
              who is a task force commander, agency executive, task force officer, or other task force member of equivalent rank,
              must complete required online (internet-based) task force training. Additionally, all future task force members must
              complete this training once during the period of performance for this award, or once every four years if multiple OJP
              awards include this requirement.

              The required training is available free of charge online through the BJA-funded Center for Task Force Integrity and
              Leadership (www.ctfli.org). The training addresses task force effectiveness, as well as other key issues including
              privacy and civil liberties/rights, task force performance measurement, personnel selection, and task force oversight and
              accountability. If award funds are used to support a task force, the recipient must compile and maintain a task force
              personnel roster, along with course completion certificates.

              Additional information regarding the training is available through BJA's web site and the Center for Task Force
              Integrity and Leadership (www.ctfli.org).

        39.   Justification of consultant rate

              Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the OJP program office prior to obligation or expenditure of such
              funds.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 17 of 30 Page ID #:268


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 12 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE          10/01/2018


                                                     SPECIAL CONDITIONS
        40.   Submission of eligible records relevant to the National Instant Background Check System

              Consonant with federal statutes that pertain to firearms and background checks -- including 18 U.S.C. 922 and 34
              U.S.C. ch. 409 -- if the recipient (or any subrecipient at any tier) uses this award to fund (in whole or in part) a specific
              project or program (such as a law enforcement, prosecution, or court program) that results in any court dispositions,
              information, or other records that are "eligible records" (under federal or State law) relevant to the National Instant
              Background Check System (NICS), or that has as one of its purposes the establishment or improvement of records
              systems that contain any court dispositions, information, or other records that are "eligible records" (under federal or
              State law) relevant to the NICS, the recipient (or subrecipient, if applicable) must ensure that all such court
              dispositions, information, or other records that are "eligible records" (under federal or State law) relevant to the NICS
              are promptly made available to the NICS or to the "State" repository/database that is electronically available to (and
              accessed by) the NICS, and -- when appropriate -- promptly must update, correct, modify, or remove such NICS-
              relevant "eligible records".

              In the event of minor and transitory non-compliance, the recipient may submit evidence to demonstrate diligent
              monitoring of compliance with this condition (including subrecipient compliance). DOJ will give great weight to any
              such evidence in any express written determination regarding this condition.

        41.   Certification of Compliance with 8 U.S.C. 1373 and 1644 (within the funded "program or activity") required for valid
              award acceptance by a local government

              In order validly to accept this award, the applicant local government must submit the required "State or Local
              Government: FY 2018 Certification of Compliance with 8 U.S.C. 1373 and 1644" (executed by the chief legal officer
              of the local government). Unless that executed certification either-- (1) is submitted to OJP together with the fully-
              executed award document, or (2) is uploaded in OJP's GMS no later than the day the signed award document is
              submitted to OJP, any submission by a local government that purports to accept the award is invalid.

              If an initial award-acceptance submission by the recipient is invalid, once the local government does submit the
              necessary certification regarding 8 U.S.C. 1373 and 1644, it may submit a fully-executed award document executed by
              the local government on or after the date of that certification.

              For purposes of this condition, "local government" does not include any Indian tribe.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 18 of 30 Page ID #:269


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 13 OF 22

                                                                                      Grant



 PROJECT NUMBER       2018-DJ-BX-0911                             AWARD DATE          10/01/2018


                                                     SPECIAL CONDITIONS
        42.   Noninterference (within the funded "program or activity") with federal law enforcement: 8 U.S.C. 1373 and 1644;
              ongoing compliance

              1. With respect to the "program or activity" funded in whole or part under this award (including any such program or
              activity of any subrecipient at any tier), throughout the period of performance, no State or local government entity, -
              agency, or -official may prohibit or in any way restrict-- (1) any government entity or -official from sending or
              receiving information regarding citizenship or immigration status as described in 8 U.S.C. 1373(a); or (2) a government
              entity or -agency from sending, requesting or receiving, maintaining, or exchanging information regarding immigration
              status as described in either 8 U.S.C. 1373(b) or 1644. Any prohibition (or restriction) that violates this condition is an
              "information-communication restriction" under this award.

              2. Certifications from subrecipients. The recipient may not make a subaward to a State, a local government, or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373 and
              1644, properly executed by the chief legal officer of the government or educational institution that would receive the
              subaward, using the appropriate form available at https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm.
              Also, the recipient must require that no subrecipient (at any tier) may make a further subaward to a State, a local
              government, or a public institution of higher education, unless it first obtains a certification of compliance with 8
              U.S.C. 1373 and 1644, properly executed by the chief legal officer of the government or institution that would receive
              the further subaward, using the appropriate OJP form.

              3. The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of
              this condition.

              4. Allowable costs. Compliance with these requirements is an authorized and priority purpose of this award. To the
              extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) that the recipient, or any subrecipient at any tier that is a State, a
              local government, or a public institution of higher education, incurs to implement this condition.

              5. Rules of Construction

              A. For purposes of this condition:

              (1) "State" and "local government" include any agency or other entity thereof, but not any institution of higher
              education or any Indian tribe.

              (2) A "public" institution of higher education is defined as one that is owned, controlled, or directly funded (in whole or
              in substantial part) by a State or local government. (Such a public institution is considered to be a "government entity,"
              and its officials to be "government officials.")

              (3) "Program or activity" means what it means under title VI of the Civil Rights Act of 1964 (see 42 U.S.C. 2000d-4a).

              (4) "Immigration status" means what it means under 8 U.S.C. 1373 and 8 U.S.C. 1644; and terms that are defined in 8
              U.S.C. 1101 mean what they mean under that section 1101, except that "State" also includes American Samoa.

              (5) Pursuant to the provisions set out at (or referenced in) 8 U.S.C. 1551 note ("Abolition ... and Transfer of
              Functions"), references to the "Immigration and Naturalization Service" in 8 U.S.C. 1373 and 1644 are to be read as
              references to particular components of the Department of Homeland Security (DHS).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, any public institution of higher education, or any other entity (or individual) to violate any
              federal law, including any applicable civil rights or nondiscrimination law.

              IMPORTANT NOTE: Any questions about the meaning or scope of this condition should be directed to OJP, before


OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 19 of 30 Page ID #:270


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 14 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0911                             AWARD DATE          10/01/2018


                                                     SPECIAL CONDITIONS
              award acceptance.

        43.   Authority to obligate award funds contingent on noninterference (within the funded "program or activity") with federal
              law enforcement (8 U.S.C. 1373 and 1644); unallowable costs; notification

              1. If the recipient is a "State," a local government, or a "public" institution of higher education:

              A. The recipient may not obligate award funds if, at the time of the obligation, the "program or activity" of the recipient
              (or of any subrecipient at any tier that is a State, a local government, or a public institution of higher education) that is
              funded in whole or in part with award funds is subject to any "information-communication restriction."

              B. In addition, with respect to any project costs it incurs "at risk," the recipient may not obligate award funds to
              reimburse itself if -- at the time it incurs such costs -- the program or activity of the recipient (or of any subrecipient
              at any tier that is a State, a local government, or a public institution of higher education) that would be reimbursed in
              whole or in part with award funds was subject to any information-communication restriction.

              C. Any drawdown of award funds by the recipient shall be considered, for all purposes, to be a material representation
              by the recipient to OJP that, as of the date the recipient requests the drawdown, the recipient and each subrecipient
              (regardless of tier) that is a State, local government, or public institution of higher education, is in compliance with the
              award condition entitled "Noninterference (within the funded 'program or activity') with federal law enforcement: 8
              U.S.C. 1373 and 1644 and ongoing compliance."

              D. The recipient must promptly notify OJP (in writing) if the recipient, from its requisite monitoring of compliance
              with award conditions or otherwise, has credible evidence that indicates that the funded program or activity of the
              recipient, or of any subrecipient at any tier that is either a State or a local government or a public institution of higher
              education, may be subject to any information-communication restriction. In addition, any subaward (at any tier) to a
              subrecipient that is a State, a local government, or a public institution of higher education must require prompt
              notification to the entity that made the subaward, should the subrecipient have such credible evidence regarding an
              information-communication restriction.

              2. Any subaward (at any tier) to a subrecipient that is a State, a local government, or a public institution of higher
              education must provide that the subrecipient may not obligate award funds if, at the time of the obligation, the program
              or activity of the subrecipient (or of any further such subrecipient at any tier) that is funded in whole or in part with
              award funds is subject to any information-communication restriction.

              3. Absent an express written determination by DOJ to the contrary, based upon a finding by DOJ of compelling
              circumstances (e.g., a small amount of award funds obligated by the recipient at the time of a subrecipient's minor and
              transitory non-compliance, which was unknown to the recipient despite diligent monitoring), any obligations of award
              funds that, under this condition, may not be made shall be unallowable costs for purposes of this award. In making any
              such determination, DOJ will give great weight to evidence submitted by the recipient that demonstrates diligent
              monitoring of subrecipient compliance with the requirements set out in the "Noninterference ... 8 U.S.C. 1373 and 1644
              and ongoing compliance" award condition.

              4. Rules of Construction

              A. For purposes of this condition "information-communication restriction" has the meaning set out in the
              "Noninterference ... 8 U.S.C. 1373 and 1644 and ongoing compliance" condition.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference ... 8 U.S.C. 1373 and
              1644 and ongoing compliance" condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 20 of 30 Page ID #:271


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 15 OF 22

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0911                           AWARD DATE         10/01/2018


                                                    SPECIAL CONDITIONS
        44.   Noninterference (within the funded "program or activity") with federal law enforcement: No public disclosure of
              certain law enforcement sensitive information

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by the
              award, as of the date the recipient accepts this award, and throughout the remainder of the period of performance. Its
              provisions must be among those included in any subaward (at any tier).

              1. Noninterference: No public disclosure of federal law enforcement information in order to conceal, harbor, or shield

              Consistent with the purposes and objectives of federal law enforcement statutes and federal criminal law (including 8
              U.S.C. 1324 and 18 U.S.C. chs. 1, 49, 227), no public disclosure may be made of any federal law enforcement
              information in a direct or indirect attempt to conceal, harbor, or shield from detection any fugitive from justice under 18
              U.S.C. ch. 49, or any alien who has come to, entered, or remains in the United States in violation of 8 U.S.C. ch. 12 --
              without regard to whether such disclosure would constitute (or could form a predicate for) a violation of 18 U.S.C.
              1071 or 1072 or of 8 U.S.C. 1324(a).

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition--

              (1) the term "alien" means what it means under section 101 of the Immigration and Nationality Act (see 8 U.S.C.
              1101(a)(3));

              (2) the term "federal law enforcement information" means law enforcement sensitive information communicated or
              made available, by the federal government, to a State or local government entity, -agency, or -official, through any
              means, including, without limitation-- (1) through any database, (2) in connection with any law enforcement
              partnership or -task-force, (3) in connection with any request for law enforcement assistance or -cooperation, or (4)
              through any deconfliction (or courtesy) notice of planned, imminent, commencing, continuing, or impending federal
              law enforcement activity;

              (3) the term "law enforcement sensitive information" means records or information compiled for any law enforcement
              purpose; and

              (4) the term "public disclosure" means any communication or release other than one-- (a) within the recipient, or (b) to
              any subrecipient (at any tier) that is a government entity.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 21 of 30 Page ID #:272


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                     PAGE 16 OF 22

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE            10/01/2018


                                                     SPECIAL CONDITIONS
        45.   Noninterference (within the funded "program or activity") with federal law enforcement: Interrogation of certain aliens

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by this
              award, as of the date the recipient accepts this award, and throughout the remainder of the period of performance for
              the award. Its provisions must be among those included in any subaward (at any tier).

              1. Noninterference with statutory law enforcement access to correctional facilities

              Consonant with federal law enforcement statutes and regulations -- including 8 U.S.C. 1357(a), under which certain
              federal officers and employees "have power without warrant ... to interrogate any alien or person believed to be an alien
              as to his right to be or to remain in the United States," and 8 C.F.R. 287.5(a), under which that power may be exercised
              "anywhere in or outside the United States" -- within the funded program or activity, no State or local government
              entity, -agency, or -official may interfere with the exercise of that power to interrogate "without warrant" (by agents of
              the United States acting under color of federal law) by impeding access to any State or local government (or
              government-contracted) correctional facility by such agents for the purpose "interrogat[ing] any alien or person
              believed to be an alien as to his [or her] right to be or to remain in the United States."

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition:

              (1) The term "alien" means what it means under section 101 of the Immigration and Nationality Act (INA) (see 8
              U.S.C. 1101(a)(3)).

              (2) The term "correctional facility" means what it means under the title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 34 U.S.C. 10251(a)(7)).

              (3) The term "impede" includes taking or continuing any action, or implementing or maintaining any law, policy, rule,
              or practice, that--

              (a) is designed to prevent or to significantly delay or complicate, or

              (b) has the effect of preventing or of significantly delaying or complicating.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 22 of 30 Page ID #:273


                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 17 OF 22

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0911                           AWARD DATE         10/01/2018


                                                    SPECIAL CONDITIONS
        46.   Noninterference (within the funded "program or activity") with federal law enforcement: Notice of scheduled release

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by the
              award, as of the date the recipient accepts the award, and throughout the remainder of the period of performance. Its
              provisions must be among those included in any subaward at any tier.

              1. Noninterference with "removal" process: Notice of scheduled release date and time

              Consonant with federal law enforcement statutes -- including 8 U.S.C. 1231 (for an alien incarcerated by a State or
              local government, a 90-day "removal period" during which the federal government "shall" detain and then "shall"
              remove an alien from the U.S. "begins" no later than "the date the alien is released from ... confinement"; also, the
              federal government is expressly authorized to make payments to a "State or a political subdivision of the State ... with
              respect to the incarceration of [an] undocumented criminal alien"); 8 U.S.C. 1226 (the federal government "shall take
              into custody" certain criminal aliens "when the alien is released"); and 8 U.S.C. 1366 (requiring an annual DOJ report
              to Congress on "the number of illegal alien[ felons] in Federal and State prisons" and programs underway "to ensure the
              prompt removal" from the U.S. of removable "criminal aliens") -- within the funded program or activity, no State or
              local government entity, -agency, or -official (including a government-contracted correctional facility) may interfere
              with the "removal" process by failing to provide -- as early as practicable (see para. 4.C. below) -- advance notice to
              DHS of the scheduled release date and time for a particular alien, if a State or local government (or government-
              contracted) correctional facility receives from DHS a formal written request pursuant to the INA that seeks such
              advance notice.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition:

              (1) The term "alien" means what it means under section 101 of the INA (see 8 U.S.C. 1101(a)(3)).

              (2) The term "correctional facility" means what it means under the title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 34 U.S.C. 10251(a)(7)).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, or any other entity or individual to maintain (or detain) any individual in custody beyond the
              date and time the individual otherwise would have been released.

              C. Applicability

              (1) Current DHS practice is ordinarily to request advance notice of scheduled release "as early as practicable (at least
              48 hours, if possible)." (See DHS Form I-247A (3/17)). If (e.g., in light of the date DHS made such request) the
              scheduled release date and time for an alien are such as not to allow for the advance notice that DHS has requested, it
              shall NOT be a violation of this condition to provide only as much advance notice as practicable.

              (2) Current DHS practice is to use the same form for a second, distinct purpose -- to request that an individual be


OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 23 of 30 Page ID #:274


                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 18 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0911                           AWARD DATE          10/01/2018


                                                    SPECIAL CONDITIONS
              detained for up to 48 hours AFTER the scheduled release. This condition does NOT encompass such DHS requests for
              detention.

              D. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.

        47.   Requirement to collect certain information from subrecipients

              The recipient may not make a subaward to a State, a local government, or a "public" institution of higher education,
              unless it first obtains from the proposed subrecipient responses to the questions identified in the program solicitation as
              "Information regarding Communication with the Department of Homeland Security (DHS) and/or Immigration and
              Customs Enforcement (ICE)." All subrecipient responses must be collected and maintained by the recipient, consistent
              with regular document retention requirements, and must be made available to DOJ upon request. Responses to these
              questions are not required from subrecipients that are either a tribal government/organization, a nonprofit organization,
              or a private institution of higher education.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 24 of 30 Page ID #:275


                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 19 OF 22

                                                                                      Grant



 PROJECT NUMBER       2018-DJ-BX-0911                             AWARD DATE          10/01/2018


                                                     SPECIAL CONDITIONS
        48.   Compliance with National Environmental Policy Act and related statutes

              Upon request, the recipient (and any subrecipient at any tier) must assist BJA in complying with the National
              Environmental Policy Act (NEPA), the National Historic Preservation Act, and other related federal environmental
              impact analyses requirements in the use of these award funds, either directly by the recipient or by a subrecipient.
              Accordingly, the recipient agrees to first determine if any of the following activities will be funded by the grant, prior
              to obligating funds for any of these purposes. If it is determined that any of the following activities will be funded by
              the award, the recipient agrees to contact BJA.

              The recipient understands that this condition applies to new activities as set out below, whether or not they are being
              specifically funded with these award funds. That is, as long as the activity is being conducted by the recipient, a
              subrecipient, or any third party, and the activity needs to be undertaken in order to use these award funds, this condition
              must first be met. The activities covered by this condition are:

              a. New construction;

              b. Minor renovation or remodeling of a property located in an environmentally or historically sensitive area, including
              properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a property listed on or
              eligible for listing on the National Register of Historic Places;

              c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
              prior use or (b) significantly change its size;

              d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as an
              incidental component of a funded activity and (b) traditionally used, for example, in office, household, recreational, or
              education environments; and

              e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
              identification, seizure, or closure of clandestine methamphetamine laboratories.

              The recipient understands and agrees that complying with NEPA may require the preparation of an Environmental
              Assessment and/or an Environmental Impact Statement, as directed by BJA. The recipient further understands and
              agrees to the requirements for implementation of a Mitigation Plan, as detailed at https://bja.gov/Funding/nepa.html, for
              programs relating to methamphetamine laboratory operations.

              Application of This Condition to Recipient's Existing Programs or Activities: For any of the recipient's or its
              subrecipients' existing programs or activities that will be funded by these award funds, the recipient, upon specific
              request from BJA, agrees to cooperate with BJA in any preparation by BJA of a national or program environmental
              assessment of that funded program or activity.

        49.   Establishment of trust fund

              If award funds are being drawn down in advance, the recipient (or a subrecipient, with respect to a subaward) is
              required to establish a trust fund account. Recipients (and subrecipients) must maintain advance payments of federal
              awards in interest-bearing accounts, unless regulatory exclusions apply (2 C.F.R. 200.305(b)(8)). The trust fund,
              including any interest, may not be used to pay debts or expenses incurred by other activities beyond the scope of the
              Edward Byrne Memorial Justice Assistance Grant Program (JAG). The recipient also agrees to obligate the award
              funds in the trust fund (including any interest earned) during the period of performance for the award and expend
              within 90 days thereafter. Any unobligated or unexpended funds, including interest earned, must be returned to OJP at
              the time of closeout.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 25 of 30 Page ID #:276


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 20 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE          10/01/2018


                                                     SPECIAL CONDITIONS
        50.   Prohibition on use of award funds for match under BVP program

              JAG funds may not be used as the 50% match for purposes of the DOJ Bulletproof Vest Partnership (BVP) program.

        51.   Certification of body armor "mandatory wear" policies

              The recipient agrees to submit a signed certification that all law enforcement agencies receiving body armor purchased
              with funds from this award have a written "mandatory wear" policy in effect. The recipient must keep signed
              certifications on file for any subrecipients planning to utilize funds from this award for ballistic-resistant and stab-
              resistant body armor purchases. This policy must be in place for at least all uniformed officers before any funds from
              this award may be used by an agency for body armor. There are no requirements regarding the nature of the policy
              other than it be a mandatory wear policy for all uniformed officers while on duty.

        52.   Body armor - compliance with NIJ standards and other requirements

              Ballistic-resistant and stab-resistant body armor purchased with JAG award funds may be purchased at any threat
              level, make or model, from any distributor or manufacturer, as long as the body armor has been tested and found to
              comply with applicable National Institute of Justice ballistic or stab standards and is listed on the NIJ Compliant Body
              Armor Model List (https://nij.gov/topics/technology/body-armor/Pages/compliant-ballistic-armor.aspx). In addition,
              ballistic-resistant and stab-resistant body armor purchased must be made in the United States and must be uniquely
              fitted, as set forth in 34 U.S.C. 10202(c)(1)(A). The latest NIJ standard information can be found here: https:/ / nij.gov/
              topics/ technology/ body-armor/ pages/ safety-initiative.aspx.

        53.   Body armor - impact on eligibility for other program funds

              The recipient understands that the use of funds under this award for purchase of body armor may impact eligibility for
              funding under the Bulletproof Vest Partnership (BVP) program, a separate program operated by BJA, pursuant to the
              BVP statute at 34 USC 10531(c)(5).

        54.   Reporting requirements

              The recipient must submit quarterly Federal Financial Reports (SF-425) and semi-annual performance reports through
              OJP's GMS (https://grants.ojp.usdoj.gov). Consistent with the Department's responsibilities under the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, the recipient must provide data that
              measure the results of its work. The recipient must submit quarterly performance metrics reports through BJA's
              Performance Measurement Tool (PMT) website (www.bjaperformancetools.org). For more detailed information on
              reporting and other JAG requirements, refer to the JAG reporting requirements webpage. Failure to submit required
              JAG reports by established deadlines may result in the freezing of grant funds and future High Risk designation.

        55.   Required data on law enforcement agency training

              Any law enforcement agency receiving direct or sub-awarded funding from this JAG award must submit quarterly
              accountability metrics data related to training that officers have received on the use of force, racial and ethnic bias, de-
              escalation of conflict, and constructive engagement with the public.

        56.   Expenditures prohibited without waiver

              No funds under this award may be expended on the purchase of items prohibited by the JAG program statute, unless, as
              set forth at 34 U.S.C. 10152, the BJA Director certifies that extraordinary and exigent circumstances exist, making such
              expenditures essential to the maintenance of public safety and good order.



OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 26 of 30 Page ID #:277


                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 21 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0911                            AWARD DATE          10/01/2018


                                                     SPECIAL CONDITIONS
        57.   Authorization to obligate (federal) award funds to reimburse certain project costs incurred on or after October 1, 2017

              The recipient may obligate (federal) award funds only after the recipient makes a valid acceptance of the award. As of
              the first day of the period of performance for the award (October 1, 2017), however, the recipient may choose to incur
              project costs using non-federal funds, but any such project costs are incurred at the recipient's risk until, at a
              minimum-- (1) the recipient makes a valid acceptance of the award, and (2) all applicable withholding conditions are
              removed by OJP (via a Grant Adjustment Notice). (A withholding condition is a condition in the award document that
              precludes the recipient from obligating, expending, or drawing down all or a portion of the award funds until the
              condition is removed.)

              Except to the extent (if any) that an award condition expressly precludes reimbursement of project costs incurred "at-
              risk," if and when the recipient makes a valid acceptance of this award and OJP removes each applicable withholding
              condition through a Grant Adjustment Notice, the recipient is authorized to obligate (federal) award funds to reimburse
              itself for project costs incurred "at-risk" earlier during the period of performance (such as project costs incurred prior to
              award acceptance or prior to removal of an applicable withholding condition), provided that those project costs
              otherwise are allowable costs under the award.

              Nothing in this condition shall be understood to authorize the recipient (or any subrecipient at any tier) to use award
              funds to "supplant" State or local funds in violation of the recipient's certification (executed by the chief executive of
              the State or local government) that federal funds will be used to increase the amounts of such funds that would, in the
              absence of federal funds, be made available for law enforcement activities.

        58.   Use of funds for DNA testing; upload of DNA profiles

              If award funds are used for DNA testing of evidentiary materials, any resulting eligible DNA profiles must be uploaded
              to the Combined DNA Index System ("CODIS," the DNA database operated by the FBI) by a government DNA
              laboratory with access to CODIS.

              No profiles generated under this award may be entered or uploaded into any non-governmental DNA database without
              prior express written approval from BJA.

              Award funds may not be used for the purchase of DNA equipment and supplies unless the resulting DNA profiles may
              be accepted for entry into CODIS.

        59.   Three percent set-aside for NIBRS compliance

              The recipient must ensure that at least 3 percent of the total amount of this award is dedicated to achieving full
              compliance with the FBI's National Incident-Based Reporting System (NIBRS), unless the FBI or appropriate State
              official has certified that the recipient locality is already NIBRS compliant, and evidence of this has been submitted to
              and approved by BJA. The recipient will be required by BJA to make revisions to budgets that do not clearly indicate
              what projects will be supported by this 3 percent set-aside, unless evidence of NIBRS compliance has been submitted
              to and approved by BJA. Recipients serving as fiscal agents for "disparate jurisdictions," (as defined at 34 USC
              10156(d)(4)) have to pass this requirement through to in subawards to other localities in the disparate jurisdiction, so
              that each locality in a disparate jurisdiction group dedicates at least 3 percent of award funds to NIBRS compliance,
              unless, with respect to each locality in the disparate jurisdiction group, evidence of NIBRS compliance has been
              submitted to and approved by BJA.




OJP FORM 4000/2 (REV. 4-88)
                  Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 27 of 30 Page ID #:278


                       U.S. Department of Justice
                       Office of Justice Programs                  AWARD CONTINUATION
                       Bureau of Justice Assistance                      SHEET                                    PAGE 22 OF 22

                                                                                 Grant



 PROJECT NUMBER       2018-DJ-BX-0911                         AWARD DATE         10/01/2018


                                                    SPECIAL CONDITIONS
        60.   Encouragement of submission of "success stories"

              BJA strongly encourages the recipient to submit annual (or more frequent) JAG success stories. To submit a success
              story, sign in to a My BJA account at https:/ / www.bja.gov/ Login.aspx to access the Success Story Submission form. If
              the recipient does not yet have a My BJA account, please register at https:/ / www.bja.gov/ profile.aspx. Once
              registered, one of the available areas on the My BJA page will be "My Success Stories." Within this box, there is an
              option to add a Success Story. Once reviewed and approved by BJA, all success stories will appear on the BJA Success
              Story web page at https:/ / www.bja.gov/ SuccessStoryList.aspx.

        61.   Withholding of funds: Required certification from the chief executive of the applicant government

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits the required
              "Certifications and Assurances by the Chief Executive of the Applicant Government," properly-executed (as
              determined by OJP), and a Grant Adjustment Notice (GAN) has been issued to remove this condition.

        62.   Withholding - DHS question attachment

              The recipient may not obligate, expend or draw down funds until the Office of Justice Programs has received and
              approved the required application attachment(s) described in the program solicitation as "Information regarding
              Communication with the Department of Homeland Security (DHS) and/or Immigration and Customs Enforcement
              (ICE)," and has issued a Grant Adjustment Notice (GAN) releasing this special condition.

        63.   Recipient may not obligate, expend or drawdown funds until the Bureau of Justice Assistance, Office of Justice
              Programs has received and approved the required application attachment(s) and has issued a Grant Adjustment Notice
              (GAN) releasing this special condition.

        64.   Withholding of funds: Disclosure of lobbying

              The recipient may not obligate, expend, or draw down any funds under this award until it has provided to the grant
              manager for this OJP award a complete Disclosure of Lobbying Activities (SF-LLL) form, and OJP has issued a Grant
              Adjustment Notice to remove this special condition.




OJP FORM 4000/2 (REV. 4-88)
              Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 28 of 30 Page ID #:279


                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of Justice Assistance



                                                     Washington, D.C. 20531



Memorandum To: Official Grant File

From:                 Orbin Terry, NEPA Coordinator

Subject:              Incorporates NEPA Compliance in Further Developmental Stages for City of
                      Providence


The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and local governments to
support a broad range of activities to prevent and control crime and to improve the criminal justice system, some of
which could have environmental impacts. All recipients of JAG funding must assist BJA in complying with NEPA
and other related federal environmental impact analyses requirements in the use of grant funds, whether the funds
are used directly by the grantee or by a subgrantee or third party. Accordingly, prior to obligating funds for any of
the specified activities, the grantee must first determine if any of the specified activities will be funded by the
grant.

The specified activities requiring environmental analysis are:
a. New construction;
b. Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a
property listed on or eligible for listing on the National Register of Historic Places;
c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
prior use or (b) significantly change its size;
d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as
an incidental component of a funded activity and (b) traditionally used, for example, in office, household,
recreational, or education environments; and
e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
identification, seizure, or closure of clandestine methamphetamine laboratories.

Complying with NEPA may require the preparation of an Environmental Assessment and/or an Environmental
Impact Statement, as directed by BJA. Further, for programs relating to methamphetamine laboratory operations,
the preparation of a detailed Mitigation Plan will be required. For more information about Mitigation Plan
requirements, please see https://www.bja.gov/Funding/nepa.html.

Please be sure to carefully review the grant conditions on your award document, as it may contain more specific
information about environmental compliance.
         Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 29 of 30 Page ID #:280

                             U.S. Department of Justice
                                                                                       GRANT MANAGER'S MEMORANDUM, PT. I:
                             Office of Justice Programs
                                                                                               PROJECT SUMMARY
                             Bureau of Justice Assistance
                                                                                                                            Grant
                                                                                     PROJECT NUMBER
                                                                                                                                                  PAGE 1 OF 1
                                                                                    2018-DJ-BX-0911
This project is supported under FY18(BJA - JAG State & JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 34 U.S.C. 10101 - 10726), including
subpart I of part E (codified at 34 U.S.C. 10151 - 10158); see also 28 U.S.C. 530C(a)




1. STAFF CONTACT (Name & telephone number)                                           2. PROJECT DIRECTOR (Name, address & telephone number)
   Antonio Tovar                                                                        Elaine Richards
   (202) 598-7424                                                                       Program Administrator
                                                                                        325 Washington Street
                                                                                        Providence, RI 02903-6100
                                                                                        (401) 243-6222



3a. TITLE OF THE PROGRAM                                                                                                  3b. POMS CODE (SEE INSTRUCTIONS
                                                                                                                              ON REVERSE)
BJA FY 18 Edward Byrne Memorial Justice Assistance Grant (JAG) Program - Local Solicitation




4. TITLE OF PROJECT

  The use of technology for community relations and transparency for crime prevention.



5. NAME & ADDRESS OF GRANTEE                                                         6. NAME & ADRESS OF SUBGRANTEE

    City of Providence
    25 Dorrance Street
    Providence, RI 02903



7. PROGRAM PERIOD                                                                    8. BUDGET PERIOD
    FROM:             10/01/2017            TO: 09/30/2021                                FROM:              10/01/2017           TO: 09/30/2021


9. AMOUNT OF AWARD                                                                   10. DATE OF AWARD
      $ 211,879                                                                              10/01/2018


11. SECOND YEAR'S BUDGET                                                             12. SECOND YEAR'S BUDGET AMOUNT




13. THIRD YEAR'S BUDGET PERIOD                                                       14. THIRD YEAR'S BUDGET AMOUNT




15. SUMMARY DESCRIPTION OF PROJECT (See instruction on reverse)
   The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and units of local government, including tribes, to support a broad range of
   criminal justice related activities based on their own state and local needs and conditions. Grant funds can be used for state and local initiatives, technical assistance,
   training, personnel, equipment, supplies, contractual support, and information systems for criminal justice, including for any one or more of the following purpose
   areas: 1) law enforcement programs; 2) prosecution and court programs; 3) prevention and education programs; 4) corrections and community corrections programs;
   5) drug treatment and enforcement programs; 6) planning, evaluation, and technology improvement programs; 7) crime victim and witness programs (other than
   compensation); and 8) mental health programs and related law enforcement and corrections programs, including behavioral programs and crisis intervention teams.

   This Local JAG award will be used to support criminal justice initiatives that fall under one or more of the allowable program areas above. Any equipment
   purchases or funded initiatives such as overtime, task forces, drug programs or information sharing, will be aimed at reducing crime and enhancing public and
OJP FORM 4000/2 (REV. 4-88)
      Case 2:18-cv-07347-R-JC Document 40-2 Filed 10/05/18 Page 30 of 30 Page ID #:281



officer safety.

NCA/NCF
